DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-7, 9-18, 20 and 21 are allowed.
In regard to claim 1, in combination with other limitations, a spacer supported by the shear tab and configured to provide a separation clearance between the first and second electrical contacts prior to activation of the electrical switch when the first and second electrical contacts are disengaged, wherein the shear tab is detachable from the housing to remove the spacer from the electrical switch and enable engagement of the first and second electrical contacts during activation of the electrical switch, and at least one frangible fastener configured to secure the shear tab to the housing prior to activation of the electrical switch when the first and second electrical contacts are disengaged is neither disclosed nor suggested by the prior art.  In regard to claim 18, in combination with other limitations, maintaining a separation clearance between the first and second electrical contacts prior to activation of the electrical switch when the first and second electrical contacts are disengaged using a shear tab that supports a spacer, exerting a force against the shear tab to remove the spacer thereby enabling engagement of the first and second electrical contacts, securing the shear tab to a housing that supports the first and second electrical contacts by at least one frangible fastener prior to activation of the electrical switch when the first and second electrical contacts are disengaged, and breaking the frangible fastener by exerting the force against the shear tab is neither disclosed nor suggested by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/          Primary Examiner, Art Unit 2833